Citation Nr: 1226200	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-41 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disorder to include as secondary to service-connected right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that the Veteran requested a hearing before the Board in connection with his appeal.  The Veteran was sent notification of the date and time of the hearing.  See September 2011 letter.  However, he did not report to the hearing and has not presented good cause for his absence.  Therefore, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2011)

Following the certification of the Veteran's appeal to the Board, the Veteran was asked to clarify his representative.  In a VA Form 21-22 dated on June 27, 2012, the Veteran appointed the Disabled American Veterans as his representative.  The Veteran's representative is correctly listed on the title page and the Veteran's representative prepared a brief in connection with the Veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.         § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran was sent a notification letter in April 2008 prior to the rating decision on appeal.  However, the Veteran was not notified regarding the evidence needed to establish secondary service connection.  See 38 C.F.R. § 3.310.  Therefore, the Veteran must be sent a proper notification letter.  

In addition, the record appears to indicate that the Veteran has identified private medical treatment from Dr. B.C., Dr. R. and other providers.  However, the Veteran did not submit a signed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, so that VA can obtain the identified records on his behalf.  The Veteran should be given another opportunity to submit a VA Form 21-4142 for each medical provider and/or to submit his own copies of such records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).

Next, the Veteran seeks service connection for a left knee disorder which he claims is causally related to or aggravated by his service-connected right knee disorder.  Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability, which is proximately due to, or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  VA is required to provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but as follows: (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease subject to a VA presumption manifesting during an applicable presumptive period, provided the claimant has qualifying service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  Id.  Here, the record shows that the Veteran has a current disability.  The February 2008 private treatment record shows that the Veteran had an old appearing tear of the proximal aspect of the anterior cruciate ligament and complex tear of the medial meniscus.  The Veteran has reported that his service-connected right knee disorder has caused a limp that has worsened/caused his left knee disorder.  The Veteran is competent to provide statements related to his symptoms including that his left knee disorder onset after his now service-connected right knee disorder and that he has been limping due to the service-connected right knee disorder.  As the evidence indicates that the Veteran's left knee disorder may be related to his service-connected right knee disorder, the Board finds that a VA examination is required to determine the etiology of any left knee disorder that may be present.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a proper notification letter with respect to service connection on a secondary basis.

2.  The Veteran should be advised to complete a VA Form 21-4142 with the name and address of each medical provider including Dr. B.C. and Dr. R.  If the records cannot be obtained, the RO should note such in the claims file and notify the Veteran accordingly.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review the claims file.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any left knee disorder had its onset during active service.  The examiner should also provide an opinion as to whether it is at least likely as not that any left knee disorder is causally or etiologically related to the Veteran's active service.  Finally, the examiner should opine as to whether it is at least as likely as not that the any left knee disorder was either caused or permanently aggravated by the service-connected right knee disorder.

The examiner should note that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progress of the disorder, versus a temporary flare-up of symptoms.  If the examiner determines that the left knee disorder was aggravated by the right knee disorder, the examiner should identify the level of disability caused by the right knee, to the extent possible.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  When the development requested has been completed, the case should be reviewed by the RO on the entire evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


